Appeal from a decision of the Workmen’s Compensation Board, filed July 27, 1973, which awarded claimant benefits for permanent partial disability and denied appellant’s request to restore the case to the referee calendar for further development of the record. Claimant suffered a compensable coronary accident while at work on January 28,1972. Appellants contend feat his causally related disability no longer continues, and that fee board’s decision awarding him benefits for permanent partial disability is not supported by substantial evidence. We disagree. It is not disputed and fee carrier’s medical expert testified feat claimant’s condition of myocardial ‘ ischemia was causally related to his accident. The board was not required to accept feat expert’s conclusion that the condition had healed in view of fee other medical evidence ■'presented, including reports by fee board’s examining physician, indicating that claimant continued to suffer a permanent partial disability. The board’s decision denying appellant’s request to restore the case to the referee calendar for a further development of fee record was not, upon fee facts and circumstances shown, an abuse of discretion. Decision affirmed, .with costs *689to the Workmen’s Compensation Board. Herli'hy, P. J., Greenblott, Sweeney, ICane and Larkin, JJ., concur.